Citation Nr: 1813103	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm 


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to June 1946.  He died in January 2002.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In December 2015, the Board remanded this matter for additional development to include obtaining a medical opinion.  In May 2016 the Board denied the issue on appeal and the appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017 the Court vacated this decision, finding that the Board failed to address a theory of service connection raised by the appellant.  The case was returned to the Board for compliance with the terms of the Court decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court found that a theory of entitlement raised by the appellant had not been considered.  The theory of entitlement was that the Veteran's service connected lumbosacral strain and right femur fracture residuals, with leg length discrepancy, resulted in an inability to exercise which in turn contributed to the Veteran's death from ischemic cardiomyopathy.  An medical opinion will be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Invite the appellant to submit any additional evidence she would like considered in connection with this claim.  Appropriate assistance in obtaining any identified record should be accomplished.  

2. Arrange for a suitably qualified person or persons to review the record and assess the appellant's claim, specifically addressing the following questions: 

(a) Did the service connected lumbosacral strain and right femur fracture residuals with leg length discrepancy result in an inability to exercise;
(b) If so, was the inability to exercise a substantial and material factor in causing ischemic cardiomyopathy, and; 
(c) Would the ischemic cardiomyopathy not have occurred but for the inability to exercise caused by the service connected lumbosacral strain and right femur fracture residuals with leg length discrepancy.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 



3. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



